UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH , SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 397-1122 Date of fiscal year end:December 31 Date of reporting period:June 30, 2012 Item 1:Report to Shareholders. Henderson Global Funds Semi-Annual Report June 30, 2012 International All Cap Equity Fund Money Market Fund Strategic Income Fund Table of contents Letter to shareholders 1 International All Cap Equity Fund Commentary 2 Performance summary 3 Strategic Income Fund Commentary 4 Performance summary 5 Portfolios of investments 6 Statements of assets and liabilities 14 Statements of operations 16 Statements of changes in net assets 17 Statements of changes - capital stock activity 20 Financial highlights 24 Notes to financial statements 28 Other information 40 Master portfolio financial statements and notes 47 The Henderson Money Market Fund is a feeder fund that invests substantially all of its assets in the State Street Money Market Portfolio. The financial statements of the State Street Money Market Portfolio, including its investment portfolio, are included on page 47 of this report and should be read in conjunction with the Henderson Money Market Fund’s financial statements. The Henderson Strategic Income Fund may invest in high yield, lower rated (junk) bonds which involve a greater degree of risk than investment grade bonds. As such, securities rated below investment grade generally entail greater credit, market, issuer and liquidity risk than investment grade securities. Moreover, the Fund is subject to interest rate risk which is the risk that debt securities in the Fund’s portfolio will decline in value because of increases in market interest rates. The Fund may borrow money which may adversely affect the return to shareholders of the Fund, also known as leverage risk. International investing involves certain risks and increased volatility not associated with investing solely in the US. These risks include currency fluctuations, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. The International All Cap Equity Fund and the Strategic Income Fund may invest in securities issued by smaller companies, which typically involves greater risk than investing in larger companies. Also, these Funds may invest in limited geographic areas and/or sectors which may result in greater market volatility. In addition, these Funds may invest in derivatives. Derivatives involve special risks different from, and potentially greater than, the risks associated with investing directly in securities and may result in greater losses. The views in this report were those of the Funds’ managers as of June 30, 2012 and may not reflect the views of the managers on the date this report is first published or anytime thereafter. These views are intended to assist shareholders of the Funds in understanding their investment in the Funds and do not constitute investment advice. Henderson Global Funds Letter to shareholders Dear shareholder, We are pleased to provide the semi-annual report for the Henderson International All Cap Equity, Money Market and Strategic Income Funds, which covers the six months ended June 30, 2012. Global markets finished the first half of the year in positive territory as measured by the MSCI World Index, but the outlook for the global economy remains uncertain as risks persist. Within Europe, Spain’s banking sector worries, the elections in Greece and the Eurozone summit kept markets on edge. The €100bn Spanish bank bailout and election victory by pro-austerity parties eased fears of a Greek Eurozone exit and restored some of the confidence eroded in the last couple of months. June ended with an unexpectedly successful European Summit as leaders agreed to stabilize the region’s debt markets and recapitalize its banks, easing the funding strains on Spain and Italy. A key outcome from the summit was a new roadmap for European banking supervision via the European Central Bank, which is the first step towards a full banking union. As the Eurozone crisis continues and economic data continues to point to a softening outlook, the pressure for further quantitative easing (QE) appears to be building. June revealed that Eurozone manufacturing output fell at the fastest pace in the last three years and US job growth slowed along with poor retail sales. The weaker economic data failed to prompt the US Federal Reserve into a third round of QE; instead Federal Reserve chairman Ben Bernanke and the Federal Open Markets Committee agreed to extend Operation Twist (a strategy to reduce long-term interest rates) to boost confidence amid falling consumer demand and a drop in output growth in recent months. Emerging markets lagged other regions as fears of a hard landing resurfaced. Continuing softness in Chinese economic data drove commodities into bear market territory as crude oil sank below the $90 a barrel level for the first time in 18 months. The Chinese central bank subsequently cut its benchmark interest rate by 0.25% in June in a bid to boost growth in the near term. Looking forward, the expectation of further stimulus by global central banks is likely to provide short-term support for markets, which are currently pricing in exceptionally low interest rates for an extended period of time across developed regions. However, recent economic data continues to point towards a slowdown in global growth, which may provide a headwind later this year. At Henderson we remain focused on seeking attractive global investment opportunities which may be created by these uncertain markets. It is our goal to continue to create differentiated portfolios for our shareholders, and we appreciate your trust in and support of our Funds. James G. O’Brien President, Henderson Global Funds 1 Henderson Global Funds Commentary International All Cap Equity Fund 2012 began with one of the strongest starts since 1998 as risk assets found favor after a volatile end to 2011. Emerging markets generally outperformed developed markets, despite China being a laggard, and international small-cap companies outperformed large-cap. However, the second quarter witnessed a reversal in global equity markets. The Eurozone was at the epicenter of investors’ concerns as further political change, spiralling bank and government debt, and weak European data all conspired to undermine investor confidence in the region. This dovetailed with softening macroeconomic releases from the US and China, although markets did pick up in the last day of June as European leaders laid out proposals for a banking union. For the reporting period ended June 30, 2012, the Fund returned 3.29% (Class A at NAV) versus the benchmark, MSCI EAFE Index, which posted a return of 3.38%. Stock selection in Europe, including the UK, added the most value as consumer discretionary and cyclical exposure benefited from the increase in investor risk appetite. Within the consumer discretionary sector positions in Hong Kong, luxury retailer Prada was the most positive with Belgian brewer InBev close behind following robust earnings and the purchase of Modelo, a Mexican brewer. Within the industrial sector, Keppel Corporation and Spectris benefited from rising demand for oil rigs and improving efficiency trends respectively. While the Fund remains underweight in financials versus the benchmark, the position in Credit Suisse was the worst performer as equity markets sold off and investment banking activity declined from the first quarter. Additionally, holdings in the more defensive Shire Pharmaceutical detracted from returns, as did Brazil Foods and mining giant Xstrata. During the period we added shares selectively to reduce the Fund’s underweight in financials by adding French insurer Axa and Japanese insurer Tokio Marine, both of which we believe have attractive growth profiles, solid balance sheets and undemanding multiples. We also added consumer technology exposure through new positions in Hon Hai, which manufactures Apple’s products and Samsung Electronics, funded through sales of Ericsson and Softbank. We also added to our position in Infineon due to rising demand for energy conservation and power efficiency, and sold the positions in International Power and DBS Group – the former following an increased offer from GDF Suez for the company, and the latter after it announced the acquisition of Bank Danamon in Indonesia. Investors have reacted positively to the prospect of a banking union in the Eurozone however political negotiations are still at an early stage. That said, we believe valuations are attractive in Europe and forward-looking investors may begin to put cash to work, even though we are likely to see further weakness in global growth in the near-term. The drop in inflation levels, however, is a positive sign: in Asia, it allows authorities to loosen monetary policy; in Western economies it allows central banks scope to consider further stimulus should economic growth stagnate or weaken further. In this environment, we continue to believe that a focus on company fundamentals should deliver long-term positive shareholder returns. 1 A note about the Fund's holding in Standard Chartered as of August 22: On August 6, 2012, Standard Chartered was accused by the New York State Department of Financial Services (DFS) of hiding approximately $250 billion of deals with Iran over the last seven years using “flagrantly deceptive actions” and threatened with the loss of its New York State Banking License as a result. The bank publicly and very vigorously disputed these charges, stating that it had been reviewing documentation on a voluntary basis with the DFS since January 2010 and that it had ceased all new business with Iranian customers five years ago. After a period of strong performance prior to this event and in light of the clearly heightened risks, we prudently reduced the position in the portfolio but continue to hold the stock. On current fundamental terms we see value in the stock due to the fact that the bank has a unique set of assets across Asia and other Emerging Markets which position it well to continue to capture the benefits of economic expansion across the geographies in which it operates. International All Cap Equity Fund Top 10 long-term holdings as a percentage Security of net assets Standard Chartered plc1 % WPP plc Sanofi BG Group plc Tokio Marine Holdings, Inc. Kubota Corp. Unilever plc SGS S.A. Syngenta AG Prudential plc 2 Henderson Global Funds Performance summary International All Cap Equity Fund Total returns as of 6/30/12 Since NASDAQ Six One Three inception At NAV symbol months year years* (1/31/08)* Class A** HFNAX % -16.38
